By Judge William F. Rutherford
This matter is before the Court on Plaintiff’s motion to award attorney’s fees. Briefs have been submitted by counsel for both sides. The legal authorities cited have been carefully considered.
The Court finds that counsel for the Plaintiff’s skill, performance, qualifications, reputation, and expertise entitle him to a fee of $200.00 per hour. None of these qualities were enhanced during the time this case was pending, and no increase in the hourly rate is warranted. The Court will not allow any attorney’s fee for the services of the contract paralegal. The Court further finds that it is unreasonable and unconscionable to bill 10.59 hours for services rendered in support of the motion for attorney’s fees.
The Court finds that many of the hours billed by Plaintiff’s counsel are not realistic and are unreasonable and unconscionable. Specifically, the entries in the log on 8/30/94, 10/20/94, 10/26/94, 11/17/94, 12/21/94, 1/19/95, 4/6/95, 4/24/95, 5/3/95, 7/5/95, 7/14/95, 7/18/95, 7/26/95, 9/5 & 6/95, 10/24 & 26/95, 11/15/95, and 12/12-19-20-21-27/95 are clerical in nature and therefore unreasonable and unconscionable.
This is a simple breach of warranty claim which settled for $21,618.00. Counsel for the Plaintiff cannot inflate his claim for his fee. He should put his extensive expertise to use. He should evaluate the claim realistically and judge himself accordingly. He is obligated to move forward expeditiously and effectively.
For the foregoing reasons, the Court awards reasonable attorney’s fees in the amount of $7,135.00. The Court will not award costs of the normal *128office overhead since they are not reasonable items for reimbursement. The Court will award $308.00 as reasonable costs.